Title: Robert Stewart to Robert Dinwiddie, 9 November 1757
From: Stewart, Robert
To: Dinwiddie, Robert



Honble Sir
Fort Loudoun Novr 9th 1757

For upwards of three Months past Colo. Washington has labour’d under a Bloudy Flux, about a week ago his Disorder greatly increas’d attended with bad Fevers, the day before yesterday he was seiz’d with Stitches & violent Pleuretick Pains upon which the Docr Bled him and yesterday he twice repeated the same operation. This Complication of Disorders greatly perplexes the Doctr as what is good for him in one respect hurts him in another, the Docr has strongly Recommended his immediatly changing his air and going to some place where he can be kept quiet (a thing impossible here) being the best chance that now remains for his Recovery, the Colo. objected to following this advice before he could procure Yr Honrs Liberty but the Docr gave him such reasons as convinc’d him it might then be too late and he has at length with reluctance agreed to it, therefore has Directed me to acquaint Yr Honr (as he’s not in condition to write himself) of his resolution of leaving this immediatly and of his reasons for doing it which I have now the honor to do.
Yr Honr’s Letter of the 24th Ulto (by Smith) did not reach the Colo. till the afternoon of the 6th Instant he has since sent a Copy of Yr Contract with Mr Ramsay to the Commandg Officer

of each Garrison in this and Hampshire Counties and issued the necessary Orders relative thereto.
there’s no Deserters been brought to the Regiment by Constables or others for which the Colo. has not paid Rewards In consequence of your Orders the Colo. has Commanded Captn Waggener to Form as strong a Party as he can by Detachments from the different Garrisons on the Branch to bring in the Duncards But he humbly conceives it would have been prudent to have confin’d the Duncard Doctr till the Return of this Party as it’s more than probable that if he’s disaffected to our Government which many violently suspect he and his Brothers will immediatly move to Fort Duquesne, give the Commanding officer there Intelligence of our Intentions and thereby enable him to Form some Plan for the Destruction of our Party But as the Colos. Orders were positive he did not choose to defer the Execution of them.
When I last had the honor of writing You I inform’d Yr Honor of my Intentions of applying to Lord Loudoun so soon as [I] could hear of His Lordship’s going into Winter Quarters I have since communicated my Intentions to Colo. Washington, who was Pleas’d to approve of it but exprest some Inclination to have Yr Honrs approbation to my leave of absence to Wait on His Lordship wherever He may be, this I flatter myself You will be Pleas’d to do which will much oblige &ca

Robert Stewart

